DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 2, 4, and 7-29 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…a deep trench via in the logic layer to electrically couple the front-side interconnect with the back-side interconnect, wherein the deep trench via is in a diffusion region of a dummy transistor of the transistor array, and wherein a sidewall spacer is between the diffusion region and an adjacent gate region…” in combination with the remaining limitations. Claims 2, 4, and 7-11 are dependent upon claim 1 and are therefore allowable.

Regarding claim 12, the prior art fails to anticipate or render obvious the claimed invention including “…forming a deep trench via in the logic layer, wherein the deep trench via extends through a diffusion region or a gate region of the dummy transistor to 

Regarding claim 17, the prior art fails to anticipate or render obvious the claimed invention including “…a deep trench via in the logic layer to electrically couple the front-side interconnect with the back-side interconnect, wherein the deep trench via is in a diffusion region or a gate region of the dummy transistor; and a sidewall spacer between the diffusion region and an adjacent gate region or between the gate region and an adjacent diffusion region.…” in combination with the remaining limitations. Claims 18-24 are dependent upon claim 17 and are therefore allowable.

Regarding claim 25, the prior art fails to anticipate or render obvious the claimed invention including “…a deep trench via in the logic layer to electrically couple the front-side interconnect with the back-side interconnect, wherein the deep trench via is in a gate region of a dummy transistor of the transistor array, and wherein a sidewall spacer is between the gate region and an adjacent diffusion region…” in combination with the remaining limitations. Claims 26-29 are dependent upon claim 25 and are therefore allowable.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899